Citation Nr: 1145752	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  04-07 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2009, the Board denied the claim for an initial compensable rating for left ear hearing loss.  The Veteran appealed the June 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued a memorandum decision, vacating the Board's decision, and remanding the claim to the Board for further proceedings.  In March 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In October 2011, the Veteran submitted additional medical evidence directly to the Board.  In November 2011, the Veteran's accredited representative waived initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

A petition to reopen a previously denied claim for service connection for a right ear hearing loss disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2010 Court order, the Court recognized the Veteran's assertions that his hearing loss caused him to be a potential danger to himself and his coworkers in his work as a lineman for a power company.  The Court noted that a VA examiner had commented that the Veteran's hearing loss would cause him to have difficulties hearing on the job when compared to a normal hearing person.  Additionally, the Court noted that a private physician indicated that the Veteran had trouble at work because of his hearing loss.  The Veteran's spouse had remarked that the Veteran's hearing almost caused a severe accident at his work.  

In light of these comments, the Board in the March 2011 directed the AMC/RO to consider if referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service was necessary for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).

There is no indication in the claims file that the requested action was completed.  In the November 2011 informal hearing presentation, the Veteran's accredited representative highlighted this noncompliance.

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the claim must be remanded for compliance with the instructions outlined in the March 2011 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the September 2010 Court order, the AMC/RO is specifically requested to consider the statements from the Veteran, his spouse, prior examiners, and his employment sick leave records to determine if referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service is necessary for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).

If referral for extra-schedular evaluation is not in order, the Veteran and his accredited representative should be furnished with adequate reasons and bases detailing the reasoning for the decision.

2.  After completion of the above development, the Veteran's claim for a compensable evaluation for the hearing loss, left ear, should be readjudicated on the basis of all the evidence of record (to include the newly submitted September 2011 private audiogram).

If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



